DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicant’s election without traverse of Group 1, drawn to a device to detect parameters of a user of claims 18-34 in the reply filed on 1/3/22 is acknowledged.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Specification
The abstract of the disclosure is objected to because it contains more than 150 words.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 20 is objected to because of the following informalities: “body body temperature” (line 2) appears that it should be “body temperature.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 19 and 21-24 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
For claim 19, the claim language “wherein the control unit is configured to estimate a value representative of a room temperature as a function of both the signals emitted by said first and second temperature sensors” does not appear to be described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  A claim may lack written description when the specification does not disclose the computer and the algorithm (i.e., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter.  See MPEP 2161.01(I).  Here, the claim recites the function of estimating a value representative of room temperature as a function of both signals emitted by said first and second could devise a way to accomplish the function because this is not relevant to the issue of whether the inventor has shown possession of the claimed invention.  See MPEP 2161.01(I).  Therefore, adequate disclosure is needed.
For claim 21, the claim language “determining a first magnitude as a function of the variation of the signal emitted by the first temperature sensor in a predetermined time interval” does not appear to be described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  A claim may lack written description when the specification does not disclose the computer and the algorithm (i.e., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter.  See MPEP 2161.01(I).  Here, the claim recites the function of determining a first magnitude as a function of the variation of the signal emitted by the first temperature sensor in a predetermined time interval, but the specification never discloses the necessary steps and/or flowcharts of how this occurs.  All the claim recites is that the determination of a first magnitude is a function of the variation of the signal emitted by the first temperature sensor in a predetermined time interval.  It is not enough that a skilled artisan could devise a way to accomplish the function because this is not relevant to the issue of whether the inventor has shown possession of the claimed invention.  See MPEP 2161.01(I).  Therefore, adequate disclosure is needed.
For claim 22, the claim language “determining a second magnitude as a function of the variation of the signal emitted by the second temperature sensor in a predetermined time interval” does not appear to be described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the could devise a way to accomplish the function because this is not relevant to the issue of whether the inventor has shown possession of the claimed invention.  See MPEP 2161.01(I).  Therefore, adequate disclosure is needed.
For claim 23, the claim language “determining a second magnitude as a function of the variation of the signal emitted by the second temperature sensor in a predetermined time interval” does not appear to be described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  A claim may lack written description when the specification does not disclose the computer and the algorithm (i.e., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter.  See MPEP 2161.01(I).  Here, the claim recites the function of determining a second magnitude as a function of the variation of the signal emitted by the second temperature sensor in a predetermined time interval, but the specification never discloses the necessary steps and/or flowcharts of how this occurs.  All the claim recites is that the determination of a second magnitude is a function of the variation of the signal could devise a way to accomplish the function because this is not relevant to the issue of whether the inventor has shown possession of the claimed invention.  See MPEP 2161.01(I).  Therefore, adequate disclosure is needed.
For claim 24, the claim language “determining a value of the internal body temperature of the user based on the signal from the first temperature sensor, said temperature value being corrected as a function of the internal body temperature value received by the auxiliary device” does not appear to be described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  A claim may lack written description when the specification does not disclose the computer and the algorithm (i.e., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter.  See MPEP 2161.01(I).  Here, the claim recites the function of determining a value of the internal body temperature of the user based on the signal from the first temperature sensor, said temperature value being corrected as a function of the internal body temperature value received by the auxiliary device, but the specification never discloses the necessary steps and/or flowcharts of how this occurs.  All the claim recites is that the determination of a value of the internal body temperature of the user is based on the signal from the first temperature sensor, said temperature value being corrected as a function of the internal body temperature value received by the auxiliary device.  It is not enough that a skilled artisan could devise a way to accomplish the function because this is not relevant to the issue of whether the inventor has shown possession of the claimed invention.  See MPEP 2161.01(I).  Therefore, adequate disclosure is needed.
For claim 24, the claim language “determining a value of the room temperature based on the signal coming from the second temperature sensor, said temperature value being corrected as a could devise a way to accomplish the function because this is not relevant to the issue of whether the inventor has shown possession of the claimed invention.  See MPEP 2161.01(I).  Therefore, adequate disclosure is needed.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 19 and 25 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
For claim 19, the claim language “a value representative of room temperature” (line 2) is ambiguous.  It is unclear whether the scope of this claim language encompasses how the term “room temperature” is used colloquially in the United States (i.e., to mean a comfortable temperature of about 68-72 °F) or whether the scope is to mean the actual temperature that is inside of a room that the user is in (i.e., even if that room is not at a comfortable temperature).  The claim is examined under the former interpretation.
For claim 25, the claim term “the signals” (line 9) lacks antecedent basis.  The claim will be examined as this being a newly introduced claim term.
For claim 25, the claim term “at least one sensor” (line 9) is ambiguous.  It is unclear whether this refers to one of the temperature sensors, one of the “one or more sensor,” or whether this is a new sensor.  The claim is examined as meaning that it could be either of these in the alternative.
For claim 25, the claim term “the input signals” (line 10) lacks antecedent basis.  The claim is examined as this being a newly introduced claim term.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18, 20, 25, 27-28, 31-32, and 34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2015/0272500 to Kan-tor et al. (hereinafter “Kan-tor”).
For claim 18, Kan-tor discloses a device to detect parameters of a user (Abstract), comprising:
a support (22) (Figs. 2A-C) (para [0024]) wearable by the user (Examiner’s Note: functional language, i.e., capable of) and exhibiting a first surface configured for contacting a body surface of the user (unlabeled, but as can be seen in Figs. 2A-C),
said support exhibiting at least one second surface distanced from, and opposite to, the first surface (unlabeled, but as can be seen in Figs. 2A-C),
the wearable support comprising:
	at least one first temperature sensor (30) (Figs. 2A-C) (para [0026]) configured for (Examiner’s Note: functional language, i.e., capable of) emitting at least one signal of a temperature at the first surface of the support (as can be seen in Figs. 2A-C) (para [0026]), and
	at least one second temperature sensor (32) (Figs. 2A-C) (para [0026]) configured for (Examiner’s Note: functional language, i.e., capable of) emitting at least one signal of a temperature at the second surface of the support (as can be seen in Figs. 2A-C) (para [0026]),
a control unit (34) (Fig. 2A) (para [0027]) configured to:
	receive as an input from at least the signals emitted by the first and second temperature sensors (para [0027]),
	estimate a value representative of an internal body temperature of the user as a function of both the signals emitted by said first and second temperature sensors (para [0072], the weighted skin temperature measurement reading on the “value representative of an internal body temperature” as skin (surface) temperature is influenced by heat coming from the internal body temperature and heat coming from the ambient temperature).
For claim 20, Kan-tor further discloses wherein the value representative of an internal body temperature of the user is estimated by multiplying the temperature value at the first surface by a coefficient dependent on the temperature value at the second surface of the support (para [0072]), or 
For claim 25, Kan-tor further discloses wherein the wearable support further comprises one or more sensor among: a sensor configured for emitting a signal representative of the breathing rate (para [0076]); a sensor configured for emitting a signal representative of the presence or absence of a breathing process (para [0074], HR/HRV representative of breathing since a person is not breathing if they don’t have a heart rate, or conversely, the person must be breathing for the heart to be pumping oxygen in the blood); an accelerometer sensor configured for emitting at least one signal representative of a movement; wherein the control unit is configured for: receiving as an input at least the signals emitted by at least one sensor (para [0088]-[0089]) (also see para [0027]), determining, as a function of the input signals, a signal representative of the breathing rate or a signal representative of the presence or absence of a breathing process (para [0088]-[0089]).
For claim 27, Kan-tor further discloses wherein the wearable support comprises one or more biometric sensors (para [0072]-[0075]), said biometric sensors being configured for emitting one or more signals representative of one or more physiological parameters of the user detectable at the first surface of the support (para [0072]-[0075]), wherein the control unit is configured for: receiving as an input said one or more signals representative of physiological parameters (para [0080]-[0089]) (also see para [0027]); determining one or more values representative of the respective physiological parameters (para [0080]-[0089]); and wherein the one or more biometric sensors comprise at least one in the group among: at least one sensor configured for emitting a signal representative of the heart rate (para [0074]); at least one sensor configured for emitting a signal representative of the breathing rate (para 2 concentration; the control unit being configured for receiving as an input at least one among: a signal representative of the heart rate (para [0074]); a signal representative of the breathing rate (para [0076]); a signal representative of the presence of a breathing process (para [0076]); a signal representative of the blood oxygen concentration; a signal representative of the blood CO2 concentration; said control unit being configured for calculating respectively at least one among: a value representative of a time heart rate (para [0080]-[0089]); a value representative of the time breathing rate (para [0080]-[0089]); a value representative of the presence of a breathing process (para [0080]-[0089]); a value representative of the blood oxygen concentration; a value representative of the blood CO2 concentration.
For claim 28, Kan-tor further discloses wherein the wearable support comprises at least one accelerometer sensor configured for (Examiner’s Note: functional language, i.e., capable of) emitting a signal representative of at least one between the rate and the presence of a breathing process of the user (para [0075]).
For claim 31, Kan-tor further discloses wherein the control unit is configured for storing the signal representative of at least one between the rate and presence or absence of a breathing process in the user in a memory connected to the control unit itself (42) (Fig. 3) (para [0028]), and for graphically representing and saving in a memory the graph of the time trend of the signal representative of at least one between the rate and presence or absence of a breathing process in the user on a display connected to the control unit itself (see Fig. 8.8) (para [0028]).
For claim 32, Kan-tor further discloses wherein the wearable support comprises signal transmission means (see Fig. 1) (Examiner’s Note: 20 is represented as 12 in Fig. 1, see para [0024]), said 2 concentration (para [0033]) (also see para [0049]-[0050]).
For claim 34, Kan-tor further discloses at least one external device distanced from the support (see 58 in Fig. 4), said external device comprising: signal receiving means configured to receiving remotely from the transmission means of the wearable support (para [0033]) (also see para [0049]-[0050]) at least one in the group among: the value representative of the body temperature of the user; the temperature value at the first surface of the support; the temperature value at the second surface of the support; the value representative of a room temperature; the value representative of the position of the support; the value representative of a movement; the value representative of the heart rate; the value representative of the breathing rate; the value representative of the presence of a breathing process; the value representative of the blood oxygen concentration; the value representative of the blood CO2 concentration; a respective alarm signal emitted by the control unit of the detecting device during the danger condition (para [0034]) (also see para [0026]-[0027]), the control unit comprising at least one second controller engaged with the external device and connected at least to the signal receiving means of said external device (para [0033]), said second controller being configured for receiving as an input at least one in the group among: the value representative of the body temperature of the user; the temperature values at the first and second surfaces of the support; the signals emitted from the first and second temperature sensor (para [0034]) (also see para [0026]-[0027]); said second .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kan-tor in view of U.S. Patent Application Publication No. 2018/0132718 to Nam et al. (hereinafter “Nam”).
For claim 19, Kan-tor does not expressly disclose wherein the control unit is configured to estimate a value representative of a room temperature as a function of both the signals emitted by said first and second temperature sensors.
However, Nam teaches wherein a control unit (120) is configured to estimate a value representative of a room temperature as a function of both the signals emitted by said first and second sensors (para [0054]).
It would have been obvious to a skilled artisan to modify Kan-tor wherein the control unit is configured to estimate a value representative of a room temperature as a function of both the signals emitted by said first and second temperature sensors, in view of the teachings of Nam, for the obvious advantage of knowing whether the user is in a comfortable environment or a harsh environment that may or may not be significantly influencing the skin temperature measurement.  Alternatively, this is essentially just the reverse of determining internal body temperature from the skin temperature measurement, and mere reversals have previously held to be an obvious modification.  See In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955).
Claim(s) 21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kan-tor in view of U.S. Patent Application Publication No. 2017/0188927 to Nakashima et al. (hereinafter “Nakashima”).
For claim 21, Kan-tor further discloses wherein the control unit is configured for: receiving as an input at least the signal emitted by the first temperature sensor (para [0027]), and outputting an alarm (para [0027]).
Kan-tor does not expressly disclose determining a first magnitude as a function of the variation of the signal emitted by the first temperature sensor in a predetermined time interval, comparing said first magnitude with at least one first threshold, and that its outputting is based on the comparison.

It would have been obvious to a skilled artisan to modify Kan-tor wherein the control unit is configured for: determining a first magnitude as a function of the variation of the signal emitted by the first temperature sensor in a predetermined time interval, comparing said first magnitude with at least one first threshold, and that its outputting is based on the comparison, in view of the teachings of Nakashima, for the obvious advantage of being able to determine the presence of a stimulus that may be impacting the temperature measurements in Kan-tor.
For claim 23, Kan-tor further discloses wherein the control unit is configured for: receiving as an input at least the signal emitted by the second temperature sensor (para [0027]), and outputting an alarm (para [0027]).
Kan-tor does not expressly disclose determining a second magnitude as a function of the variation of the signal emitted by the second temperature sensor in a predetermined time interval, comparing said second magnitude with at least one second threshold, outputting, as a function of said comparison of the first magnitude with the first threshold and of the second magnitude with the second threshold.
However, Nakashima teaches determining a magnitude as a function of the variation of the signal emitted by the temperature sensor in a predetermined time interval (para [0113]) (also see para [0053], which states that biological information can include temperature), comparing said magnitude with at least one threshold (para [0113]), and outputting, as a function of said comparison (i.e., via output unit 223).
In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  This would provide the obvious advantage being able to determine the presence of a stimulus, either in the user’s body temperature and/or the environment, which may be impacting the temperature measurements in Kan-tor.
Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kan-tor in view of Nakashima, and further in view of U.S. Patent No. 6,288,395 to Kuhnly et al. (hereinafter “Kuhnly”).
For claim 22, Kan-tor further discloses wherein the control unit is configured for: receiving as an input at least the signal emitted by the second temperature sensor (para [0027]).
Kan-tor does not expressly disclose determining a second magnitude as a function of the variation of the signal emitted by the second temperature sensor in a predetermined time interval.
However, Nakashima teaches determining a magnitude as a function of the variation of the signal emitted by the temperature sensor in a predetermined time interval (para [0113]) (also see para [0053], which states that biological information can include temperature).
It would have been obvious to a skilled artisan to modify Kan-tor wherein the control unit is configured for: determining a second magnitude as a function of the variation of the signal emitted by the second temperature sensor in a predetermined time interval, in view of the teachings of Nakashima, because the mere duplication of parts has been held to have no patentable significance.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  This would provide the obvious advantage being able to determine the presence of a stimulus that may be impacting the temperature measurements in Kan-tor.

However, Kuhnly teaches an adaptive threshold that can vary according to ambient temperature (Abstract) (Examiner’s Note: in Kan-tor the second signal, and second magnitude, are from the ambient temperature signal).
It would have been obvious to a skilled artisan to modify Kan-tor wherein the control unit is configured for: defining the first threshold as a function of said second magnitude, in view of the teachings of Kuhnly, for the obvious advantage of “reducing the occurrence of false alarms” (see Abstract of Kuhnly).
Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kan-tor in view of U.S. Patent Application Publication No. 2008/0187022 to Bellifemine.
For claim 24, Kan-tor does not expressly disclose wherein the control unit is configured for: receiving, at a time instant T, from a thermometer, an internal body temperature value detected at the instant T’ on the user, determining a value of the internal body temperature of the user based on the signal from the first temperature sensor, said temperature value being corrected as a function of the internal body temperature value received by the auxiliary device, receiving, at a time instant T, from a thermometer, a detected room temperature value at the instant T’ in the environment wherein the user is located, determining a value of the room temperature based on the signal coming from the second temperature sensor, said temperature value being corrected as a function of the room temperature value received form the auxiliary device.
However, Bellifemine teaches wherein the control unit is configured for: receiving, at a time instant T, from a thermometer, an internal body temperature value detected at the instant T’ on the user (Abstract), determining a value of the internal body temperature of the user based on the signal from the first temperature sensor, said temperature value being corrected as a function of the internal 
It would have been obvious to a skilled artisan to modify wherein the control unit is configured for: receiving, at a time instant T, from a thermometer, an internal body temperature value detected at the instant T’ on the user, determining a value of the internal body temperature of the user based on the signal from the first temperature sensor, said temperature value being corrected as a function of the internal body temperature value received by the auxiliary device, receiving, at a time instant T, from a thermometer, a detected room temperature value at the instant T’ in the environment wherein the user is located, determining a value of the room temperature based on the signal coming from the second temperature sensor, said temperature value being corrected as a function of the room temperature value received form the auxiliary device, in view of the teachings of Bellifemine, to double-check that the temperature values being measured by the support are accurate.
Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kan-tor in view of U.S. Patent No. 5,684,460 to Scanlon.
For claim 26, Kan-tor does not expressly disclose wherein the wearable support comprises at least one vibrodine configured for generating a predetermined vibration, the control unit selectively actuating the vibrodine after determining the signal representative of the breathing rate or the signal representative of the presence or absence of a breathing process, the control unit actuating the vibrodine in absence of a breathing process or in the presence of a breathing rate less than a preset safety value.

It would have been obvious to a skilled artisan to modify Kan-tor wherein the wearable support comprises at least one vibrodine configured for generating a predetermined vibration, the control unit selectively actuating the vibrodine after determining the signal representative of the breathing rate or the signal representative of the presence or absence of a breathing process, the control unit actuating the vibrodine in absence of a breathing process or in the presence of a breathing rate less than a preset safety value, in view of the teachings of Scanlon, for the obvious advantage of alerting, or even attempting to wake up, the user when the user’s breathing is being impaired.
Claim(s) 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kan-tor in view of U.S. Patent Application Publication No. 2019/0365263 to Raj et al. (hereinafter “Raj”) (Examiner’s Note: the portions of Raj relied upon in the rejection below finding support in provisional application no. 62,447,684).
For claim 29, Kan-tor does not expressly disclose wherein the wearable support further comprises an auxiliary accelerometer sensor, the control unit being configured for receiving the signals from the accelerometer sensors and for processing signals together for obtaining at least one signal representative of at least one between the rate and the presence or absence of a heartbeat of the user, the accelerometer sensor being positioned at the first surface of the wearable support for contacting the user when the device is in use, the auxiliary accelerometer sensor being positioned on a support distanced from the first surface and not rigidly coupled to the accelerometer sensor, the signal 
However, Raj teaches wherein the wearable support further comprises an auxiliary accelerometer sensor (110, 112, 114, or 116), the control unit being configured for receiving the signals from the accelerometer sensors and for processing signals together (para [0050]) for obtaining at least one signal representative of at least one between the rate and the presence or absence of a heartbeat of the user (para [0028]), the accelerometer sensor being positioned at the first surface of the wearable support for contacting the user when the device is in use (as can be seen in Fig. 1), the auxiliary accelerometer sensor being positioned on a support distanced from the first surface and not rigidly coupled to the accelerometer sensor (as can be seen in Fig. 1), the signal processing being responsible for eliminating or reducing the interferences due to the undesired external vibrations (para [0050]).
It would have been obvious to a skilled artisan to modify Kan-tor wherein the wearable support further comprises an auxiliary accelerometer sensor, the control unit being configured for receiving the signals from the accelerometer sensors and for processing signals together for obtaining at least one signal representative of at least one between the rate and the presence or absence of a heartbeat of the user, the accelerometer sensor being positioned at the first surface of the wearable support for contacting the user when the device is in use, the auxiliary accelerometer sensor being positioned on a support distanced from the first surface and not rigidly coupled to the accelerometer sensor, the signal processing being responsible for eliminating or reducing the interferences due to the undesired external vibrations, in view of the teachings of Raj, for the obvious advantage of to “help verify whether or not the mechano-acoustic signals are physiological or due to motion artifacts” (see para [0050] of Raj).
Claim(s) 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kan-tor in view of U.S. Patent Application Publication No. 2018/0060031 to Boesen.
For claim 30, Kan-tor does not expressly disclose at least one blood saturation/oxygenation sensor configured for emitting at least one signal representative of the blood saturation/oxygenation in the user or a blood CO2 concentration sensor configured for emitting at least one signal representative of a blood CO2 concentration in the user, said sensor being distinct from the support and connectable by a cable or wirelessly to the control unit.
However, Boesen teaches at least one blood saturation/oxygenation sensor configured for emitting at least one signal representative of the blood saturation/oxygenation in the user or a blood CO2 concentration sensor configured for emitting at least one signal representative of a blood CO2 concentration in the user (Fig. 1) (para [0036]) (also see para [0029]), said sensor being distinct from the support and connectable by a cable or wirelessly to the control unit (Fig. 1) (para [0036]) (also see para [0029]).
It would have been obvious to a skilled artisan to modify Kan-tor to include at least one blood saturation/oxygenation sensor configured for emitting at least one signal representative of the blood saturation/oxygenation in the user or a blood CO2 concentration sensor configured for emitting at least one signal representative of a blood CO2 concentration in the user, said sensor being distinct from the support and connectable by a cable or wirelessly to the control unit in view of the teachings of Boesen, for the obvious advantage of adding an additional parameter from the user into the dataset from Kan-tor to improve the robustness of the analysis and detection in Kan-tor.
Claim(s) 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kan-tor in view of U.S. Patent Application Publication No. 2014/0309507 to Baker Jr.
For claim 33, Kan-tor does not expressly disclose wherein the control unit is configured for defining one or more confidence intervals, said control unit being further configured for: comparing at least one value representative of one or more parameters of interest with a respective confidence interval; as a function of said comparison, defining: a safety condition, wherein the at least one 
However, Baker Jr. teaches wherein the control unit is configured for defining one or more confidence intervals (para [0055]-[0059]), said control unit being further configured for: comparing at least one value representative of one or more parameters of interest with a respective confidence interval (para [0080]); as a function of said comparison, defining: a safety condition, wherein the at least one representative value falls into the respective confidence interval (para [0080]); a danger condition, wherein the at least one representative value exceeds the confidence interval (para [0081]); said control unit being configured for emitting, in the danger condition, a respective alarm signal (para [0088]).
It would have been obvious to a skilled artisan to modify Kan-tor wherein the control unit is configured for defining one or more confidence intervals, said control unit being further configured for: comparing at least one value representative of one or more parameters of interest with a respective confidence interval; as a function of said comparison, defining: a safety condition, wherein the at least one representative value falls into the respective confidence interval; a danger condition, wherein the at least one representative value exceeds the confidence interval; said control unit being configured for emitting, in the danger condition, a respective alarm signal, in view of the teachings of Baker Jr., for the obvious advantage of reducing false positive alarms.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LEE CERIONI whose telephone number is (313) 446-4818. The examiner can normally be reached M - F 8:00 AM - 5:00 PM PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L CERIONI/Primary Examiner, Art Unit 3791